DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 (and similarly with claim 11) – The claim recites “the IDM being configured to: communicate… receive… determine… present.” See MPEP 2181. The claim limitation uses the term IDM. The “IDM” is modified by functional language “communicate… receive… determine… present.” The IDM is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0081]-[0085].
Regarding Claim 11 – The claim recites “An instrument data manager (IDM) for controlling a plurality of diagnostic engines...” See MPEP 2181. The claim limitation uses the term instrument data manager (IDM). The “instrument data manager (IDM)” is modified by functional language “for 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-10 are drawn to a point of care system for generating measured results based on test samples, which is within the four statutory categories (i.e. apparatus). Claims 11-20 are drawn to an instrument data manager for generating measured results based on test samples, which is within the four statutory categories (i.e. apparatus).
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 11) recites: 
A point of care system comprising: 
perform a test on a sample and to generate a measured result based on the test on the sample; and 
an instrument data manager (IDM) in electronic communication with each of the plurality of diagnostic engines, the IDM being configured to: 
communicate with each of the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users using the plurality of diagnostic engines; 
receive one or more measured results from one or more of the diagnostic engines; 
determine one or more calculated results based on the one or more measured results and at least one other parameter; and 
present a single user interface for managing testing by the plurality of diagnostic engines and for displaying the one or more calculated results.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules and instructions), but for the recitation of generic computer components. For example, but for the plurality of diagnostic engines, instrument data manager (IDM), user interface, a point of care system, in the context of this claim encompasses following rules to determine and display a measure result from testing a sample. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10 and 12-20 reciting particular aspects of following rules to determine and display a measure result from testing a sample, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and substantially similar with independent claim 11) recites: 
A point of care system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a plurality of diagnostic engines, each diagnostic engine being configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) perform a test on a sample and to generate a measured result based on the test on the sample; and 
an instrument data manager (IDM) in electronic communication with each of the plurality of diagnostic engines, the IDM being configured to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
communicate with each of the plurality of diagnostic engines to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users using the plurality of diagnostic engines; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive one or more measured results from one or more of the diagnostic engines; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
determine one or more calculated results based on the one or more measured results and at least one other parameter; and 
present a single user interface for managing testing by the plurality of diagnostic engines and for displaying the one or more calculated results. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the plurality of diagnostic engines, instrument data manager (IDM), user interface, a point of care system, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0048]-[0049], [0056], [0058], [0082] see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving one or more measured results from one or more of the diagnostic engines amounts to selecting a particular data source or type of data to be manipulated, presenting a single user interface for managing testing by the plurality of diagnostic engines and for displaying the one or more calculated results amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine and display results from test samples, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 and 12-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-10 and 12-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the plurality of diagnostic engines, instrument data manager (IDM), user interface, a point of care system, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

Claims 1, 3, 5-6, 11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813).
Regarding claim 1, Chupp discloses a point of care system (Chupp Abstract & col.6, lines 36-40 an automated analyzer; automated hematology analyzer and a flow cytometry analyzer) comprising: 
a plurality of diagnostic engines, (Chupp Abstract & col.6, lines 36-40 discloses an automated hematology analyzer and a flow cytometry an analyzer integrated with a controller which monitors and controls the analyzers (diagnostic engines))
each diagnostic engine being configured to perform a test on a sample and to generate a measured result based on the test on the sample; and (Chupp col.6, lines 33-51 discloses the controller activates the analyzers, allowing the analyzers to automatically perform analyses on the whole blood sample; col.6,lines 33-51 the controller utilizes data obtained from the analyzers to formulate a result)
an instrument data manager (IDM) in electronic communication with each of the plurality of diagnostic engines, the IDM being configured to: (Chupp col.6, lines33-51 discloses all data and other information pertaining to each initial test sample is monitored, collected, and processed by the instrument controller; the controller activates the analyzers, allowing the analyzers to automatically perform analyses on the whole blood sample under the direction of the controller; the controller utilizes data obtained from the analyzers (diagnostic engines))
the IDM being configured to use the plurality of diagnostic engines (Chupp col. 6, lines 49-51 discloses the controller utilizes data obtained from the analyzers to formulate a result)
receive one or more measured results from one or more of the diagnostic engines; (Chupp col.6, lines49-51 discloses data obtained from the analyzers to formulate a result)
determine one or more calculated results based on the one or more measured results and at least one other parameter; and (Chupp col.6, lines 49-51 & col. 7, lines 41-47 discloses data obtained from the analyzers to formulate a result; software algorithms to manipulate measured data, calculate parameters, and display results)
present a single user interface for managing testing by the plurality of diagnostic engines (Chupp Figs. 1-3 and corresponding text; col. 6 lines 33-51 & col. 7, lines 41-47 discloses the operator interface domain regulates user interaction with the data station; operator selects a series of tests to be performed on the sample via the analyzers)
and for displaying the one or more calculated results. (Chupp col. 7 lines 41-47 discloses software algorithms to manipulate measured data, calculate parameters, and display results)
Chupp does not appear to explicitly disclose communicate with each of the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users. However, Bauer teaches it is old and well-known in the art of healthcare data processing to:
communicate with each of the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users (Bauer [0097], [0121]-[0123] teaches the Healthcare Toolkit tablet via analyzers and/or analysis samplers may interface with a data entry intake station for the patient where the screener assists the client in providing the information required; several screeners (users) may be  assisting individual clients simultaneously; the clients flow through a number of medical measurements stations in order to gather physiologic, radiographic, and biochemical data on each individual screened [0030] teaches completing activities simultaneously)
“The smart system EMS 172 serves as platform for the avoidance, detection, and timely correction of errors; and as such, acts as a countermeasure to error while being patient-centered and improves efficiency of healthcare professionals and patient satisfaction.” See Bauer [0025].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp to incorporate communicate with each of the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users as taught by Bauer. The communication would avoid delays and bottlenecks during the sample analysis operation and improve efficiency. 
Regarding claim 3, Chupp-Bauer teaches the point of care system recited in claim 1, Bauer further teaches wherein the IDM is configured to communicate with each of the plurality of diagnostic 
Regarding claim 5, Chupp-Bauer teaches the point of care system recited in claim 1, and Chupp further discloses wherein one or more of the plurality of diagnostic engines are different types of diagnostic engines (Chupp col. 6, lines 36-51 discloses an automated hematology analyzer and a flow cytometry analyzer; analyzers automatically perform analyses on the whole blood sample).
Regarding claim 6, Chupp-Bauer teaches the point of care system recited in claim 1, and Chupp further discloses wherein the plurality of diagnostic engines comprise at least one of a blood gas diagnostic engine, a cardiac diagnostic engine, a coagulation diagnostic engine, a diabetes diagnostic engine, and a urinalysis diagnostic engine. (Chupp col. 6, lines 36-51 discloses an automated hematology analyzer and a flow cytometry analyzer; analyzers automatically perform analyses on the whole blood sample).
Regarding claim 11, recites substantially similar limitations as those already addressed in the rejection of claim 1 and, as such, is rejected for similar reasons as given above.
Regarding claim 13, recites substantially similar limitations as those already addressed in the rejection of claim 3 and, as such, is rejected for similar reasons as given above.
Regarding claim 15, recites substantially similar limitations as those already addressed in the rejection of claim 5 and, as such, is rejected for similar reasons as given above.
Regarding claim 16, recites substantially similar limitations as those already addressed in the rejection of claim 6 and, as such, is rejected for similar reasons as given above.
Claims 2, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813) in view of Walsh et al. (US 2012/0046203).
Regarding claim 2, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein the user interface requires entry of a patient identifier associated with a given one of the samples prior to displaying a calculated result associated with the given sample. However, Walsh teaches it is old and well-known in the art of healthcare data processing to have:
wherein the user interface requires entry of a patient identifier associated with a given one of the samples prior to displaying a calculated result associated with the given sample (Walsh [0366]-[0368] teaches another approach for sample-patient association; to insure that the user has entered the test identifier correctly, the system queries the hospital information system (HIS) for the patient identifier and displays this information to the user; the user checks that this identifier matches the patient; when the test is complete and the information is fully entered, the system processor communicates to the institution’s hospital information system (HIS) to report the test results)
“To insure that the user has entered the test identifier correctly, the system queries the HIS for the patient identifier and displays this information to the user. The user checks that this identifier matches the patient.” See Walsh [0367]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp-Bauer, as modified above, to incorporate wherein the user interface requires entry of a patient identifier associated with a given one of the samples prior to displaying a calculated result associated with the given sample as taught by Walsh. This would help ensure that the proper test identifier was properly entered and associated with the correct patient. 
Regarding claim 12, recites substantially similar limitations as those already addressed in the rejection of claim 2 and, as such, is rejected for similar reasons as given above.
Claims 4, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813) in view of Denton (US 2008/0312893).
Regarding claim 4
wherein each diagnostic engine is the same type of diagnostic engine (Denton [0068] teaches a plurality of clinical diagnostic analyzers; several clinical diagnostic analyzers of the same type are deployed)
“Physicians typically need fast turnaround times for results to allow them to effectively monitor patients under care.” See Denton [0004]. “If several clinical diagnostic analyzers of the same type are deployed, then the input samples can just be divided evenly between them.” See Denton [0068]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp-Bauer, as modified above, to incorporate wherein each diagnostic engine is the same type of diagnostic engine as taught by Denton. Providing diagnostic analyzers configured to operate together to process incoming samples of data allows for the samples to be divided evenly between them. 
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claim 4 and, as such, is rejected for similar reasons as given above.
Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813) in view of Bosko et al. (US 2016/0020986).
Regarding claim 7, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein the user interface displays, for each diagnostic engine, an icon representing that diagnostic engine. However, Bosko teaches it is old and well-known in the art of healthcare data processing to have:
wherein the user interface displays, for each diagnostic engine, an icon representing that diagnostic engine (Bosko [0084] & claims 18, 21 teach displaying icons configured to be actuate by a user (user interface) to cause the display of educational or service related items that are relate to one or more diagnostic analyzers)
“The related information section 615 may display a group of buttons that facilitate accessing education and/or service information associated with the selected analyzer 607. The information provided via these buttons may correspond to general education and/or service information associated with analyzers within the user's site that is filtered by analyzer so that only information pertinent to the selected analyzer 607 is shown.” See Bosko [0084]. 

Regarding claim 8, Chupp-Bauer-Bosko teaches the point of care system recited in claim 7, wherein the icon for each diagnostic engine indicates a status of the diagnostic engine (Bosko [0082]-[0083] teaches a connected icon may be displayed to represent the connection status of the selected analyzer; for example, the connected icon shown in green to indicate that the selected analyzer is connected or in communication with the M2M server; a red connected icon indicates that the selected analyzer is offline; displays analyzer specific information that may include any information that is specific to the selected analyzer). The motivation to combine the above mentioned references was discussed in the rejection of claim 7, and incorporated herein.
Regarding claim 9, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein the IDM receives the measured results from one or more of the plurality of diagnostic engines in non-real time. However, Bosko teaches it is old and well-known in the art of healthcare data processing to have:
wherein the IDM receives the measured results from one or more of the plurality of diagnostic engines in non-real time (Bosko Claims 6, 32 teaches one server communicates the first and second diagnostic analyzer information at different times to the portable computer).
The motivation to combine the above mentioned references was discussed in the rejection of claim 7, and incorporated herein.
Regarding claim 17, recites substantially similar limitations as those already addressed in the rejection of claim 7 and, as such, is rejected for similar reasons as given above.
Regarding claim 18, recites substantially similar limitations as those already addressed in the rejection of claim 8 and, as such, is rejected for similar reasons as given above.
Regarding claim 19.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813) in view of Jacobs et al. (US 2012/0042214).
Regarding claim 10, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein the at least one other parameter comprises one or more of demographic information associated a patient and a time of day at which the measured result was determined. However, Jacobs teaches it is old and well-known in the art of healthcare data processing to have:
wherein the at least one other parameter comprises one or more of demographic information associated a patient and a time of day at which the measured result was determined (Jacobs [0060], [0062] teaches collecting patient samples so that many can be analyze (measured result) rom about 7:00 AM to 10:00 PM during the working day). 
“Furthermore, if the notice of an impending failure is very timely, it may be possible to schedule an on-site service call to coincide with already scheduled downtime for the analyzer thereby preventing a disruption of analyzer uptime to the commercial entity employing the analyzer. For example, some hospitals collect patient samples so that many are analyzed from about 7:00 AM to 10:00 PM during the working day. It is most convenient for such hospitals to have the diagnostic clinical analyzers down from 10:00 PM to 7:00 AM. In addition, for the service site location, it is better to schedule service calls during routine working hours and certainly in advance of major holidays and other events.” See Jacobs [0060]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp-Bauer, as modified above, to incorporate wherein the at least one other parameter comprises one or more of demographic information associated a patient and a time of day at which the measured result was determined as taught by Jacobs. Scheduling a time to analyze samples helps to prevent disruption in workflow of the commercial entity employing the analyzer.  
Regarding claim 20, recites substantially similar limitations as those already addressed in the rejection of claim 10 and, as such, is rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686